 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DARREN JARRELL McFADDEN,                          No. 2:18-cv-02448-TLN-KJN
12                       Petitioner,
13           v.                                         ORDER
14    KEN CLARK, Warden,
15                       Respondents.
16

17          Petitioner Darren Jarrell McFadden (“Petitioner”), a state prisoner proceeding through

18   counsel, has filed this Application for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254.

19   The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B)

20   and Local Rule 302.

21          On March 5, 2021, the magistrate judge filed findings and recommendations herein which

22   were served on all parties and which contained notice to all parties that any objections to the

23   findings and recommendations were to be filed within fourteen days. (ECF No. 22.) Petitioner

24   has filed objections to the findings and recommendations. (ECF Nos. 23, 25.) Respondent filed a

25   response to Petitioner’s objections. (ECF No. 24.)

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this

27   Court has conducted a de novo review of this case. See McDonnell Douglas Corp. v. Commodore

28   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see
                                                       1
 1   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). Having reviewed the file under the
 2   applicable legal standards, the Court finds the Findings and Recommendations to be supported by
 3   the record and by the magistrate judge’s analysis.
 4          Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has
 5   considered whether to issue a certificate of appealability. Before Petitioner can appeal this
 6   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
 7   Where the petition is denied on the merits, a certificate of appealability may issue under 28
 8   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a
 9   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of
10   appealability indicating which issues satisfy the required showing or must state the reasons why
11   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on
12   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that
13   jurists of reason would find it debatable whether the district court was correct in its procedural
14   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid
15   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.
16   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484–85 (2000)). For the reasons set forth in the
17   Findings and Recommendations (ECF No. 22), the Court finds that issuance of a certificate of
18   appealability is not warranted in this case.
19          Accordingly, IT IS HEREBY ORDERED that:
20          1. The Findings and Recommendations filed March 5, 2021 (ECF No. 22), are
21   ADOPTED IN FULL;
22          2. Petitioner’s Application for a Writ of Habeas Corpus is DENIED;
23          3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §
24   2253; and
25          4. The Clerk of the Court is directed to close this case.
26           IT IS SO ORDERED.
27        DATED: May 20, 2021
28                                                                    Troy L. Nunley
                                                          2           United States District Judge
